Citation Nr: 0838516	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for left knee 
chondromalacia patella and degenerative osteoarthritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

4.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. The veteran had a hearing before the Board 
in July 2007 and the transcript is of record.

During the veteran's hearing, he testified that his right 
knee disability is worse than currently rated.  The issue of 
entitlement to an increased rating for a right knee 
disability is not properly before the Board here and, 
therefore, is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
osteoarthritis, confirmed by x-ray, mild pain, and slight 
limitation of flexion.

2.  The veteran does not currently have a diagnosis of PTSD.

3.  The veteran's hypertension has not been attributed to 
PTSD, service or any service-connected disability.

4.  The veteran's low back disability has not been attributed 
to his service-connected right knee disability or any other 
incident of his military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no more, for left knee chondromalacia patella and 
degenerative osteoarthritis have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5020 (2008).

2.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1154 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309 (2008).

3.  The veteran's hypertension is not due to or the result of 
PTSD or any incident of service, nor may it be presumed to 
have been incurred therein, and, therefore, service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1154 and 5107 (West 2002 and Supp. 2008); 38 
C.F.R. §3.303, 3.307, 3.309, 3.310 (2008).

4.  The veteran's low back disability is not due to or the 
result of service-connected right knee disability or any 
other incident of service, nor may it be presumed to have 
been incurred therein, and, therefore, service connection is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154 
and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in March 2005 and December 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The 2006 letter 
informed the veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a March 2005 letter, which requested that the 
veteran provide evidence describing how his disabilities had 
worsened, as required by element (1).  A subsequent letter 
was mailed in December 2006 explaining specifically how 
disability ratings and effective dates are determined, as 
required by element (3).  Both letters included examples of 
specific types of evidence that would substantiate his claim.  
In addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the December 2006 VA examination performed in 
association with this claim, and during his July 2007 hearing 
before the Board.  The Board finds that the notice given, the 
questions directly asked and the responses provided by the 
veteran both at interview and in his own statements show that 
he knew that the evidence needed to show that his disability 
had worsened and what impact that had on his employment and 
daily life, as required under elements (1) and (4).  As the 
Board finds veteran had actual knowledge of the requirement, 
any failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first, third and fourth elements of Vazquez-Flores are 
satisfied.

As to element (2), the Board notes that the veteran is 
service connected for a musculoskeletal disability of the 
left knee.  As will be discussed below, the disability is 
rated under Diagnostic Code 5020, which rates the disability 
based on limitation of motion and functional loss.  The 
veteran was given all appropriate tests and asked all 
pertinent questions within the rating criteria during his 
December 2006 examination and thus was given actual notice of 
what was necessary to demonstrate a worsened condition.  The 
Board finds that no more specific notice is required of VA 
and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are either met or that any 
error in the specific VCAA notice letters are not 
prejudicial.  

Furthermore, the veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

In regard to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The veteran was afforded 
medical examinations to obtain opinions as to whether he 
currently has PTSD, and whether his hypertension and low-back 
disability can be attributed to service or a service-
connected disability.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

In regard to increased rating claims, such as the left knee 
claim at issue here, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2006).

The RO provided the veteran an appropriate left knee VA 
examination in 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's left knee since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Rating (Left Knee)

The veteran alleges his left knee warrants a compensable 
rating.  During his hearing before the Board in July 2007, 
however, the veteran's testimony mainly focused on his right 
knee symptomatology.  He testified his main problem is his 
right knee and past surgeries and treatment focused primarily 
on his right knee.  The Board notes that the veteran's right 
knee rating is not properly before the Board.  Accordingly, 
his testimony regarding knee symptomatology is considered 
here, but only insofar as it relates to the claim currently 
on appeal, namely the rating of his left knee. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  Indeed, the present 
appeal involving the right knee reflects that the veteran is 
already in receipt of such "staged" ratings.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran's left knee disability is rated under Diagnostic 
Code 5020 for synovitis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5020.  Synovitis is rated analogously to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.   
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  See VAOPGCPREC 9-2004 
(September 17, 2004).

The veteran's outpatient treatment records are notably silent 
as to any on-going treatment for his left knee.  A VA 
examination for his right knee conducted in June 2001 noted 
left knee soreness and a diagnosis of asymptomatic left knee 
chondromalacia patella.  The veteran at that time denied any 
specific treatment for his left knee nor did the examiner 
recommend any treatment.  

The veteran was most recently afforded a VA examination in 
December 2006 for his left knee.  At that time, x-rays 
confirmed mild degenerative osteoarthritis of the left knee 
as well as chondromalacia patella.  Range of motion testing 
indicated normal extension and flexion limited to 137 
degrees.  There was no additional limitation of motion on 
repetition and the examiner opined the veteran's left knee 
would not significantly affect his employment or daily life.

The medical evidence of record does not document left knee 
motion limited to a degree warranting assignment of a 
compensable rating pursuant to Diagnostic Code 5260, 5261 or 
5271.  Although the examination showed slight limitation of 
flexion of the left knee (and normal extension), it was not 
to a compensable degree pursuant to DC 5260 or 5261. 

The medical evidence, however, documents arthritis confirmed 
by x-rays with at least some limitation of motion and, 
therefore, a rating of 10 percent disabling is warranted 
under DC 5003, but no more.  He cannot receive a higher 
rating under DC 5003 because he is only service-connected for 
one major joint with arthritis in his left knee.

The Board notes that the veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45.  The veteran testified 
during his hearing before the Board in July 2007 that he is 
employed as an equipment specialist who overlooks contracts 
for the Army.  In his capacity, he generally spends one hour 
on his feet out of the whole 8 hour day and his left knee 
does not interfere with his ability to perform his job. This 
is consistent with the 2006 examiner's opinion finding no 
significant interference with his employment or daily life.  
Thus, no increased rating due to functional loss is 
warranted.

Similarly, no higher rating under a different diagnostic code 
can be applied.  The Board notes that there are other 
Diagnostic Codes relating to knee disorders, such as 5256 
(ankylosis of the knee), 5257 (instability of the knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), 5262 (impairment of the tibia and 
fibula) and 5263 (for genu recurvatum).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  

The veteran does not allege any left instability and the 
medical evidence does not support a finding of instability or 
subluxation. Similarly, the veteran's left knee is not 
ankylosed.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran is able to move 
his left knee, albeit with some limitation, so it is clearly 
not ankylosed.  The veteran's left knee is also not 
manifested by joint effusion, nonunion or malunion of the 
tibia and fibula, or genu recurvatum.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds the medical evidence supports a rating 
of 10 percent under DC 5003, but no more, for his left knee 
disability. 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hypertension or arthritis may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a).  No legal presumption is applicable here 
because the earliest evidence of the veteran's hypertension 
and low back arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, in regard to the veteran's PTSD claim, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) and 38 C.F.R. § 4.125 (2006) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV)). 

The veteran alleges he has PTSD as a result of in-service 
combat experiences while in Vietnam.  He does not allege any 
of his other conditions, namely hypertension and low back 
disability, were directly caused by any specific injury or 
event of service.  Rather he alleges his PTSD caused his 
current hypertension.  He further alleges his service-
connected right-knee disability causes him to walk with an 
abnormal gait, which is ultimately responsible for his 
current low back disability. 

In the alternative, service-connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury. See 38 
C.F.R. § 3.310. Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

The Board notes that the veteran's DD-214 confirms the 
veteran served in Vietnam and was awarded, among other 
things, the Combat Infantry Badge (CIB).  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service. However, 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

PTSD

In light of the veteran's combat service, the Board presumes 
he endured in-service stressful incidents, but the evidence 
must still establish by competent medical evidence that he 
has a current disability due to those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
for reasons discussed below, such competent medical nexus 
evidence is lacking.

His service medical records and post-service treatment 
records are silent as to any treatment or diagnosis of PTSD.  
The veteran, moreover, testified during his hearing before 
the Board in July 2007 that he does not receive any regular 
therapy for his PTSD.  Rather, he testified he receives some 
medications to help him "relax."  He also could not 
identify any specific medical provider who may have diagnosed 
him with PTSD.

In light of the veteran's combat service, the veteran was 
afforded a VA examination in July 2005 to ascertain whether 
he has PTSD.  The examiner diagnosed the veteran with "mild 
situational depression" and declined diagnosing him with 
PTSD opining as follows:

[The veteran] meets the criteria for stressor.  
He does not however meet the criteria for re-
experiencing, avoiding and hyperarousal that is 
required for the diagnosis of Post-Traumatic 
Stress Disorder as stated in the DSM-IV.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough examination and a complete review of the 
claims file.  Also compelling, the examiner's opinion is 
consistent with the veteran's testimony and also his other 
medical records.  In short, no medical provider has ever 
diagnosed the veteran with PTSD.

The Board has considered the veteran's combat service and his 
statements regarding his symptoms.  First and foremost, 
however, service connection requires a diagnosis of a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The most probative evidence is against such a 
finding and, therefore, entitlement to service connection for 
PTSD is not warranted. 

Hypertension

In light of the lack of evidence supporting service-
connection for PTSD, as explained above, the veteran's claim 
of entitlement to service connection for hypertension, 
claimed as secondary to PTSD, must also fail as a matter of 
law.  See 38 C.F.R. § 3.310 (secondary service connection 
requires first and foremost a service-connected disability 
allegedly responsible for the claimed disability).  

Service connection, however, may still be established if the 
veteran's hypertension is competently and probatively related 
to any incident of service or to any other service-connected 
disability.  See generally 38 C.F.R. §§ 3.303, 3.310.

The veteran's service medical records are silent as to any 
complaints, treatment or diagnoses regarding high blood 
pressure, heart disease or hypertension.  Blood pressure 
readings on entrance and separation were both within normal 
limits.   In short, the veteran's service medical records are 
devoid of any findings consistent with a chronic condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service or under 38 
C.F.R. § 3.310 if the evidence shows a disease first 
diagnosed after service was caused or aggravated by another 
service-connected disability. The crucial inquiry, then, is 
whether the veteran's current hypertension is related to any 
remote incident of service, to include any service-connected 
condition. The Board concludes it is not. 

After service, the veteran alleges he was first diagnosed 
with hypertension in the 1990s, nearly three decades after 
service.  38 C.F.R. §§ 3.307, 3.309.  VA outpatient treatment 
records indicate continuing treatment for hypertension since 
2001, over three decades after service.  

The veteran was afforded a VA examination in July 2005 where 
the examiner diagnosed the veteran with hypertension, but 
found no relation of the veteran's disease with PTSD or any 
other incident of service.  Indeed, no medical professional 
has ever linked the veteran's hypertension to any service-
connected disability or any other incident of service.

The Board finds the medical evidence simply does not support 
a finding of entitlement to service connection for 
hypertension.  The veteran's contentions were considered, but 
there is no evidence of hypertension until decades after 
service and no medical professional has ever linked his 
condition to any incident of service.  Although the veteran 
believes his hypertension is related to in-service stressful 
incidents and, more specifically, his alleged PTSD, but the 
veteran does not have the medical credentials to offer such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Regrettably, no persuasive evidence links his hypertension to 
any remote incident in service or to any other service-
connected condition. 



Low Back Disability

The veteran alleges his service-connected right knee 
disability causes him to walk with an abnormal gait, which 
ultimately led to his current low back disability, to include 
arthritis.

The veteran's service medical records indicate one complaint 
of back problems on the veteran's entrance examination, with 
no abnormality noted or found.  Other than the one complaint, 
his records are silent as to any complaints, treatment or 
diagnoses of any chronic low back disability. 

The veteran does not allege he suffered any injury or 
incident in service that caused his current low back 
disability.  Rather, he alleges the etiology of his low back 
disability is linked to his service-connected right knee 
disability.  

After service, the veteran's VA outpatient treatment records 
are largely devoted to right knee treatment.  The records 
also indicate treatment for lumbar spine arthritis, and 
herniated discs in 2002, nearly four decades after service.  
Those records, moreover, are silent in regard to a 
relationship between his right knee disability and his low 
back disability.

The veteran was afforded a VA examination in July 2005 where 
he was diagnosed with degenerative arthritis of the lumbar 
spine, moderate spinal canal stenosis and status-post 
herniated disc.  In regard to etiology, the examiner opined 
as follows:

The pathophysiology of degenerative spinal 
stenosis is reasonably well understood.  The 
process begins with progressive disc degeneration.  
There are many factors that underlie this initial 
event, including trauma, aging, and inherited 
traits....Based on my review of this veteran's 
medical record, this veteran back issue is less 
likely as not, the result of the right knee 
arthritis.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough physical examination and a review of the 
veteran's entire claims file, to include his right knee 
treatment records.  Also compelling, no medical provider has 
ever indicated a relationship between his right knee and his 
low back disability.

The Board notes the veteran testified during his July 2007 
hearing that he was told by a VA doctor that his abnormal 
gait, due to his knees, is responsible for his low back 
disability.  Regrettably, such an opinion has not been 
confirmed and the veteran was unable to specify the identity 
of his doctor, indicating he had seen several doctors in the 
VA health system.  See Robinette v. Brown, 8 Vet. App. 69 
(1995) ("the connection between the layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Currently of record, no doctor has ever linked the veteran's 
low back disability to his service-connected knees and indeed 
there is medical evidence to the contrary.

In summary, the Board finds that the persuasive and competent 
evidence of record does not show that the veteran has PTSD or 
had hypertension or a low back disability in-service or for 
decades thereafter.  Furthermore, the persuasive medical 
evidence on file does not find a causal connection between 
any of his diagnosed conditions to any other service-
connected condition or any other remote incident of service.  
Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  Secondary service connection requires 
competent medical evidence indicating that the condition is 
proximately due to or the result of a service-connected 
disease or injury. See 38 C.F.R. § 3.310.  The most probative 
evidence of record is against either finding in this case.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).
 



ORDER

Entitlement to a rating of 10 percent, but no higher, for 
left knee chondromalacia patella and degenerative 
osteoarthritis is granted subject to the laws and regulations 
governing monetary awards.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension, claimed 
as secondary to PTSD, is denied.

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected right knee 
disability, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


